Exhibit No. 10.8
 
Blackhawk Capital Group BDC, Inc.
 
Subscription Agreement
and purchaser questionnaire
 
THIS SUBSCRIPTION AGREEMENT, made as of this 5th day of February 2009, by and
between Blackhawk Capital Group BDC, Inc., a Delaware corporation (the
"Company"), with its address at 14 Wall Street, 11th Floor, New York, New
York  10005, and EquitySmith, Inc., 760 Market Street, Suite 856, San Francisco,
CA 94102 (the "Purchaser").
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
each intending to be legally bound hereby, the parties hereto agree as follows:
 
ARTICLE VI – PURCHASE OF THE COMMON STOCK
 
Section 6.1  Purchase and Sale of Common Stock.  The Company agrees to issue,
sell and deliver to the Purchaser and the Purchaser agrees to purchase and
accept from the Company, four hundred thousand (400,000) shares of Common Stock,
par value $0.00001 per share, of the Company (the "Shares") at $5.00 per Share,
for an aggregate price of Two million dollars ($2,000,000.00) (the "Purchase
Price").
 
ARTICLE VII – REPRESENTATIONS AND WARRANTIES; COVENANTS
 
Section 7.1  Company Representations and Warranties.  The Company represents and
warrants to the Purchaser as follows:
 
(a)
Incorporation.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.

 
(b)
Capitalization.  The authorized capital stock of the Company is 1,000,000,000
shares of Common Stock ("Common Stock"), par value $0.00001 per Share.  There
are no authorized or outstanding shares of preferred stock.  As of February 5,
2009, there are 32,467,484 shares of Common Stock issued and outstanding.

 
(c)
Shares.  The Shares, when issued, sold, and delivered in accordance with the
terms of this Agreement, will be duly and validly issued, fully paid, and
nonassessable.  All corporate action required to be taken by or on behalf of the
Company to authorize the Company to enter into and carry out this Agreement, and
for the authorization, issuance and delivery of the Shares has been duly and
properly taken.

 
 
 

--------------------------------------------------------------------------------

 


(d)
Private Placement Memorandum.  Except as set forth below and in the Company's
Confidential Private Placement Memorandum dated January 15, 2009 ("Private
Placement Memorandum"), neither the Company nor any of its agents or
representatives has made any agreements or taken any actions which may cause
anyone to be entitled to a commission or a finder's fee as a result of the
execution, delivery or performance of this Agreement or consummation of the
transactions contemplated hereby.

 
(e)
Securities Act of 1933.  Based in material part upon the representations herein
of the Purchaser, the Company has complied and will comply with all applicable
federal and state securities laws in connection with the offer, issuance and
sale of the Shares hereunder.  Neither the Company nor anyone acting on its
behalf, directly or indirectly, has or will sell, offer to sell or solicit
offers to buy any of the Shares or similar securities to, or solicit offers with
respect thereto from, or enter into any negotiations relating thereto with, any
person, or has taken or will take any action so as to bring the issuance and
sale of any of the Shares under the registration provisions of the Securities
Act and applicable state securities laws, and neither the Company nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in an form
of general solicitation or general advertising (within the meaning of Regulation
D under the Securities Act) in connection with the offer or sale of any of the
Shares.

 
(f)
Proceeds.  The Company shall use the net proceeds of the Purchase Price to be
received from Purchaser as specified in "Use of Proceeds" in the Private
Placement Memorandum.

 
(g)
No Litigation.  To the knowledge of the Company, there is no litigation or
proceeding or investigation pending or threatened against the Company in any
federal, state or local court, or before any administrative agency or
arbitrator, or before any other tribunal duly authorized to resolve disputes,
which seeks to enjoin or prohibit, or otherwise questions the validity of, the
sale of Shares under this Agreement.  The Company completed a rescission offer
with the purchasers of its Common Stock in the Company's Regulation E offering
under the Securities Act that was conducted in 2004 and 2005 because certain
State filings were not made when that offering was conducted.  The rescission
offer is described in the Private Placement Memorandum.

 
(h)
Placement Agents.  Except for John W. Loofbourrow Associates, Inc. ("JWL") and
EquitySmith, Inc. ("ESI"),  pursuant to the terms of a placement agent agreement
dated January 16, 2009 between the Company, JWL, and  ESI ("Placement Agent
Agreement"), the Company has not employed any broker or finder or incurred any
liability for any brokerage, placement, commissions, finders' fees, advisory
fees or other similar fees in connection with the sale of Shares.

 

--------------------------------------------------------------------------------


 
Section 7.2   Purchaser Warranties.  The Purchaser represents and warrants to
the Company as follows:
 
(a)
Organization and Standing of the Purchaser.  Purchaser is a corporation, limited
liability company or partnership duly incorporated or organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization.

 
(b)
Authorization and Power.  Purchaser has the requisite power and authority to
enter into an perform this Agreement and to purchase Shares being sold to it
hereunder.  The execution, delivery and performance of this Agreement by
Purchaser and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary corporate or partnership action, and
no further consent or authorization of Purchaser or its Board of Directors,
stockholders, or partners, as the case may be, is required.  When executed and
delivered by the Purchaser, this Agreement shall constitute the valid and
binding obligation of Purchaser enforceable against Purchaser in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor's rights and remedies or by other
equitable principles of general application.

 
(c)
No Conflict.  The execution, delivery and performance of this Agreement by
Purchaser and the consummation by Purchaser of the transactions contemplated
thereby and hereby do not and will not (i) violate any provision of the
Purchaser's charter or organization documents, (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default under), or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, mortgage, deed of trust,
indenture, note, bond, license, lease agreement, instrument or obligation to
which the Purchaser is a party or by which the Purchaser's properties or assets
are bound, or (iii) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree (including federal
and state securities laws and regulations) applicable to the Purchaser or by
which any property or asset of the Purchaser are bound or affected, except, in
all cases, other than violations pursuant to clauses (i) or (iii) (with respect
to federal and state securities laws) above, except, for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, materially and adversely affect
the Purchaser's ability to perform its obligations under this Agreement.

 

--------------------------------------------------------------------------------


 
(d)
Acquisition for Investment.  Purchaser is purchasing the Shares solely for its
own account and not with a view to or for sale in connection with
distribution.  Purchaser does not have a present intention to sell any of the
Shares, nor a present arrangement (whether or not legally binding) or intention
to effect any distribution of any of the Shares to or through any person or
entity; provided, however, that by making the representations herein, Purchaser
does not agree to hold the Shares for any minimum or other specific term and
reserves the right to dispose of the Shares at any time in accordance with
Federal and state securities laws applicable to such disposition.  Purchaser
acknowledges that it (i) has such knowledge and experience in financial and
business matters such that Purchaser is capable of evaluating the merits and
risks of Purchaser's investment in the Company, (ii) is able to bear the
financial risks associated with an investment in the Shares and (iii) has been
given full access to such records of the Company and the Subsidiaries and to the
officers of the Company and the Subsidiaries as it has deemed necessary or
appropriate to conduct its due diligence investigation.

 
(e)
Rule 144A; Rule 144.  Each Purchaser understands that the Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available.  Purchaser acknowledges that it is
familiar with Rules 144A and 144 of the rules and regulations of the Commission,
as amended, promulgated pursuant to the Securities Act ("Rules"), and that
Purchaser has been advised that the Rules permit resales only under certain
circumstances.  Purchaser understands that to the extent that Rule 144A or 144
is not available, Purchaser will be unable to sell any Shares without either
registration under the Securities Act or the existence of another exemption from
such registration requirement.

 
(f)
General.  Purchaser understands that the Shares are being offered and sold in
reliance on a transactional exemption from the registration requirements of
federal and state securities laws and the Company is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgements and
understandings of Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of Purchaser to acquire the
Shares.  Purchaser understands that no United States federal or state agency or
any government or governmental agency has passed upon or made any recommendation
or endorsement of the Shares.



 
 

--------------------------------------------------------------------------------

 
 
(g)
No General Solicitation.  Purchaser acknowledges that the Shares were not
offered to Purchaser by means of any form of general or public solicitation or
general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which
Purchaser was invited by any of the foregoing means of
communications.  Purchaser, in making the decision to purchase the Shares, has
relied upon independent investigation made by it and has not relied on any
information or representations made by third parties.

 
(h)
Accredited Investor; Qualified Institutional Investor.  Purchaser is an
"accredited investor" (as defined in Rule 501 of Regulation D), and a "qualified
institutional buyer" ("QIB") as defined under Rule 144A of the Securities Act,
and Purchaser has such experience in business and financial matters that it is
capable of evaluating the merits and risks of an investment in the
Shares.  Purchaser acknowledges that an investment in the Shares is speculative
and involves a high degree of risk.

 
(i)
Certain Fees.  Purchaser has not employed any broker or finder or incurred any
liability for any brokerage or investment banking fees, placement, commissions,
finders' structuring fees, financial advisory fees or other similar fees in
connection with this Agreement.

 
(j)
No Shorting.  Purchaser has not engaged in any short sales of any shares of
Common Stock of the Company or instructed any third parties to engage in any
short sales of securities of the Company on its behalf prior to the closing
date.  Purchaser covenants and agrees that at closing it will not be in a net
short position with respect to the shares of Common Stock.

 
(k)
Information; Risks. The Purchaser has had an opportunity to discuss the
Company’s business, management, and financial affairs with management of the
Company and has been supplied with all documents, records, financial statements,
books and other information which the Purchaser has requested pertaining to the
Company and its activities and an investment in the Company, including but not
limited to the Private Placement Memorandum, a copy of which is attached hereto
as Exhibit A and incorporated herein.  The Purchaser has evaluated and
understands the risks of (including, but not limited to, the Risk Factors
described in the Private Placement Memorandum), and other considerations
relating to, a purchase of the Shares.  The Purchaser has been afforded the
opportunity to obtain any additional information necessary to verify the
accuracy of any representations of the Company made herein or information
provided to the Purchaser.  The Purchaser confirms that, in making its, decision
to invest in the Shares, it has relied upon its own independent investigation or
that made by its agents, representatives and professional advisors, and it and
such agents, representatives and professional advisors have been given the
opportunity to ask questions of, and to receive answers from, persons acting on
behalf of the Company concerning the Company and its activities and all other
matters relating to the operation of the Company and this investment.  The
Purchaser has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of the investment
represented by the Shares, and it is able to bear the economic risk of such
investment including, without limitation, the risk that such investment might be
held indefinitely by it and the risk of complete loss of the investment.  The
Purchaser has adequate net worth to sustain a complete loss of its investment in
the Company and has no need for liquidity in its investment.

 
 
 

--------------------------------------------------------------------------------

 


(l)
Qualified Institutional Buyer ("QIB") Under Rule 144A.

 
o The Purchaser is a "qualified institutional buyer" ("QIB") under Rule 144A of
the Securities Act and owns and invests on a discretionary basis at least $100
million in securities of issuers that are not affiliated with the Purchaser and
Purchaser is the following Rule 144A entity:
______________________________________ [fill in Rule 144A entity type.]
 
o Purchaser shall deliver to the Company a certification (signed by its chief
financial officer or other executive officer) specifying the amount of
securities owned and invested no a discretionary basis by Purchaser as of
January ___, 2009.


(m)
Accredited Investor.  [Fill in if applicable.]  The Purchaser confirms that it
is an Accredited Investor, as defined in Rule 501 of the Securities Act, by
reason of meeting any one of the following conditions (please initial each
paragraph that is applicable):

 
(i)
is a natural person whose individual net worth, or joint net worth with his or
her spouse, as of the date of the purchase hereunder, exceeds $1,000,000;

 
_______
 
(ii)
is a natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with his or her spouse in excess of
$300,000 in each of the two most recent years and has a reasonable expectation
of reaching the same income level in the current year;

 
_______
 
 
 

--------------------------------------------------------------------------------

 


(iii)
is (a) a bank, as defined in Section 3 (a)(2) of the Securities Act, or a
savings and loan association or other institution, as defined in Section 3
(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity; (b) a broker dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended; (c) an insurance company as defined
in Section 2 (a)(13) of the Securities Act; (d) an investment company registered
under the Investment Company Act of 1940 or a business development company as
defined in Section 2 (a)(48) of the Investment Company Act of 1940; (e) a small
business investment company licensed by the U.S. Small Business Administration
under Section 301 (c) or (d) of the Small Business Investment Act of 1958; (f) a
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of
US $5,000,000; or (g) an employee benefit plan within the meaning of Title I of
the U.S. Employee Retirement Income Security Act of 1974, if the investment
decision is made by a plan fiduciary, as defined in Section 3 (21) of such act,
which is either a bank, savings and loan association, insurance company, or
registered investment adviser, or if the employee benefit plan has total assets
in excess of US $5,000,000 or, if a self-directed plan, with investment
decisions made solely by persons that are accredited investors;

 
_______


(iv)
is a private business development company as defined in Section 202 (a)(22) of
the U.S. Investment Advisors Act of 1940, as amended;

 
_______


(v)
is an organization described in Section 501 (c)(3) of the U.S. Internal Revenue
Code, or a corporation, Massachusetts or similar business trust, or partnership,
not formed for the specific purpose of acquiring the Shares offered, with total
assets of US $5,000,000;

 
_______


(vi)
is a director or executive officer of the Company;

 
_______
 

--------------------------------------------------------------------------------




(vii)
is a trust with total assets in excess of US $5,000,000, not formed for the
specific purpose of acquiring the Shares offered, whose purchase is directed by
a person who, either alone or together with its, his or her purchaser
representative(s), has such knowledge and experience in financial and business
matters that such person is capable of evaluating the merits and risks of the
prospective investment;

 
_______
 
(viii)
is an entity (i.e., partnership, corporation, unincorporated association or
trust) in which all of the equity owners qualify individually as Accredited
Investors under the paragraphs set forth above.  An entity can qualify under
this paragraph even if newly formed for the purpose of investing in the Company.

 
      X      
 
(n)
The Purchaser understands that the Company is relying on the truth and accuracy
of the representations, covenants, and warranties herein made by the Purchaser
in offering the Shares to the Purchaser without having first registered the
Shares under the Securities Act or other applicable securities laws.

 
(o)
Neither the Purchaser nor any of its agents or representatives has made any
agreements or taken any actions, which may cause anyone to be entitled to a
commission or a finder's or broker’s fee as a result of the execution, delivery
or performance of this Agreement or consummation of the transactions
contemplated hereby.

 
ARTICLE VIII - CERTIFICATE LEGEND
 
Section 8.1  Legend.  The certificate representing the Shares shall be stamped
or otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or "blue sky"
laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE "SECURITIES") HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT")
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR BLACKHAWK SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 

--------------------------------------------------------------------------------


 
ARTICLE IX – CONDITIONS
 
Section 9.1  Conditions of Company’s Obligations.  The obligations of the
Company hereunder are subject to the receipt of the Purchase Price and the
Purchaser’s execution of this Subscription Agreement.  The Company reserves the
right to reject any part or all of this subscription prior to its execution of
this Agreement.
 
ARTICLE X – MISCELLANEOUS
 
Section 10.1  Fees and Expenses.  Each party shall bear and be solely
responsible for those costs and expenses incurred by such party in connection
with the transactions contemplated hereby, including such costs, fees,
commissions and expenses of accountants, attorneys, and others retained by such
party.
 
Section 10.2  Survival.  The representations and warranties of the parties
contained herein shall survive the execution and delivery of this Agreement and
the issuance and sale of the Shares hereunder.
 
Section 10.3  Indemnification.  The Purchaser hereby indemnifies and holds
harmless the Company, its directors, officers and representatives from and
against any and all losses, liabilities, claims, damages and expenses whatsoever
(including, but not limited to, any and all expenses whatsoever reasonably
incurred) arising out of or based upon any false representation or warranty or
breach or failure by the Purchaser to comply with any covenant or agreement made
by the Purchaser.
 
Section 10.4  Notices.  All notices, requests, approvals, demands and other
communications required or permitted to be given in connection with this
Agreement shall be in writing and shall be deemed to have been duly given: upon
receipt, if personally delivered or sent by facsimile transmission; one
(1) business day after sending, if sent by overnight delivery service; or two
(2) business days after mailing, if mailed by certified mail with return receipt
requested, postage prepaid; and in each case to such party at the following
address:
 
(a)
If to the Company:

 
Dr. Craig A. Zabala
President and Chief Executive Officer
Blackhawk Capital Group BDC, Inc.
14 Wall Street, Suite 1100B
New York, New York 10005
(212) 566-8300
 

--------------------------------------------------------------------------------


 
(b)
If to the Purchaser:

 
Hugo A. Delgado, Jr.
President
EquitySmith, a GrowThink, Inc. Company
760 Market Street
Suite 856
San Francisco, CA 94102
(415) 572-0924




Section 10.5  Amendments.  This Agreement may not be amended except by a written
agreement signed by both parties hereto.
 
Section 10.6  Assignment; Binding Effect.  This Agreement may not be assigned by
either party without the prior written consent of the other party.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
 
Section 10.7  Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of the
remaining provisions of this Agreement.
 
Section 10.8  Entire Agreement.  This Agreement and the documents incorporated
by reference herein constitute the entire agreement among the parties with
respect to the subject matter hereof and supersede all prior and contemporaneous
agreements, discussions or negotiations, whether written or oral.
 
Section 10.9  Governing Law; Forum.  This Agreement shall be construed in
accordance with and governed by the laws of the State of New York without regard
to principles of conflicts of laws.  The parties agree that any claim regarding
the sale of Shares and this Agreement shall be brought in a state or federal
court in the State of New York, County of New York, and each party consents to
such court having jurisdiction.
 
Section 10.10  No Third Party Rights.  This Agreement is not intended and shall
not be construed to create any rights in any persons or entities other than the
Company and the Purchaser and no person or entity shall assert or be entitled to
assert any rights as third party beneficiary hereunder.
 
Section 10.11  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute but one agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 10.12  Waiver.  The failure or delay on the part of either party to
exercise any right, power, or privilege herein, shall not constitute a waiver
thereof.  No waiver shall be effective unless in writing.
 
Section 10.13  Headings.  The headings and captions in this Agreement are for
convenience only and are not a part of this Agreement.
 
Section 10.14  Interpretation.  Neither this Agreement nor any provision
contained herein shall be interpreted for or against either party solely because
that party or that party’s legal representative drafted the provision.
 


 
(THIS PAGE INTENTIONALLY LEFT BLANK)



 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
BLACKHAWK CAPITAL
GROUP BDC, INC.
     
 
 
   
By:
/s/ Dr. Craig A. Zabala       
Dr. Craig A. Zabala
President and Chief
Executive Officer
                 

 

 
EQUITYSMITH, INC.
     
 
 
   
By:
/s/ Hugo A. Delgado, Jr.       Hugo A. Delgado, Jr.       President          



 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM


 
 

--------------------------------------------------------------------------------

 